Case 3:19-cv-00300-JPG-RJD Document 1 Filed 03/13/19 Page 1 of 4 Page ID #1




                       In the United States District Court
                       For the Southern District of Illinois

Stephen McNutt, Administrator
of the Estate of Ronald D. McNutt,
Deceased,

                            Plaintiff,
v
                                                 Case No. 19-cv-300
Aecom Energy & Construction, Inc., an
Ohio Corporation; Alberici Constructors,
Inc., a Missouri Corporation; and
Washington Group-Alberici Joint Venture,
a joint venture between Aecom Energy &
Construction, Inc. and Alberici
Constructors, Inc.,

                            Defendants.

              Original Complaint and Demand for Trial by Jury

       1.     This court has subject matter jurisdiction under 28 USC § 1332 as there is

complete diversity of citizenship between the parties and the amount in controversy

exceeds, exclusive of interest and costs, the sum of $75,000.

       2.     Plaintiff’s decedent, Ronald D. McNutt was a citizen of the State of

Kentucky at the time of his death and the administrator of his Estate, Stephen McNutt,

was appointed to his office by the Graves District Court in Graves County of the

Commonwealth of Kentucky and is presently a citizen of the Commonwealth of

Kentucky.

       3.     The defendant, Aecom Energy & Construction, Inc. (AECOM) is an Ohio

corporation with its principal place of business being Denver, Colorado.
Case 3:19-cv-00300-JPG-RJD Document 1 Filed 03/13/19 Page 2 of 4 Page ID #2



       4.     The defendant, Alberici Constructors, Inc. (ALBERICI) is a Missouri

corporation with its principal place of business being St. Louis, Missouri.

       5.     At all material times AECOM and ALBERICI were engaged in a joint

venture doing business as the “Washington Group-Alberici Joint Venture” (WAJV) for

the purpose of constructing what is commonly referred to as the Olmsted Dam at

Olmsted, Illinois.

       6.     Plaintiff’s decedent, Ronald D. McNutt, sustained injuries and later died

as a result of those injuries on March 19, 2018, at the River Metals Recycling facility in

Metropolis, Illinois, leaving his daughter, Heather McNutt, as his sole next of kin.

       7.     Plaintiff asserts two separate claims in this action: 1) a claim by the

decedent’s Estate under the Illinois Survival Act (735 ILCS 5/13-209) for the decedent’s

conscious pain and suffering; and 2) a claim by the decedent’s administrator under the

Illinois Wrongful Death Act (740 ILCS 180/1) for the damages sustained by the

decedent’s sole next of kin, Heather McNutt, by reason of her father’s death.

                                           Count I
                                        Survival Claim

       8.     The agents and employees of WAJV, on or shortly before March 19, 2018,

negligently loaded a flatbed trailer with steel pipes at the Olmsted Dam in Olmsted,

Illinois, knowing that the loaded trailer would be transported from Olmsted across

public highways to another location.




                                             2
Case 3:19-cv-00300-JPG-RJD Document 1 Filed 03/13/19 Page 3 of 4 Page ID #3



       9.     The agents and employees of WAJV negligently loaded the steel pipes on

the flatbed trailer by not properly stacking and blocking the pipes and as a result the

pipes were not stable and secure.

       10.    On March 19, 2018, at the River Metals Recycling facility, plaintiff’s

decedent was removing the binding chains that secured the steel pipes on the flatbed

trailer as alleged above when the steel pipes rolled off the trailer and crushed him.

       11.    Before his death plaintiff’s decedent experienced conscious pain and

suffering as a result of being crushed.

       12.    A proximate cause of the occurrence alleged above and plaintiff’s

decedent’s conscious pain and suffering was the negligent failure of the agents and

employees of WAJV to properly secure the steel pipes to prevent rolling off the trailer.

       Therefore, the Estate of plaintiff’s decedent seeks judgment in the amount of $1

million for the conscious pain and suffering of Ronald D. McNutt along with costs of

suit under Count 1 of this complaint.

                                         Count II
                                    Wrongful Death Claim

       13.    Plaintiff’s decedent was a 58-year-old single man at the time of his death

who left surviving as his sole next of kin his daughter, Heather McNutt who was then

31 years old, and this claim is brought under the Illinois Wrongful Death Act for the

sole use and benefit of Heather McNutt.




                                             3
Case 3:19-cv-00300-JPG-RJD Document 1 Filed 03/13/19 Page 4 of 4 Page ID #4



      14.    As a proximate result of the negligence of the agents and employees of

WAJV as alleged above, Heather McNutt sustained pecuniary injuries including grief,

sorrow, and mental suffering.

      Therefore, the decedent’s administrator seeks damages for the sole use and

benefit of Heather McNutt in the amount of $3 million under Count II of this complaint.


                                               MURPHY & MURPHY LLC


                                               By s/G. Patrick Murphy

MURPHY & MURPHY LLC
Attorneys for Plaintiff
G. Patrick Murphy
3415 Office Park Drive, Suite D
Marion, IL 62959
Ph: 618.248.3236
gpatrick@murphymurphyllc.com


BRYANT LAW CENTER, PSC
Attorneys for Plaintiff
Wm. Kevin Shannon
Austin Kennady
601 Washington Street
Paducah, KY 42003
Ph: 270.442.1422
kevin.shannon@bryantpsc.com
austin.kennady@bryantpsc.com




                                           4
